DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yukiyasu et al (JP 2016066526).
With respect to Claim 1:
Yukiyasu discloses a coating apparatus (FIG. 6) comprising: 
a holding unit (FIG. 6, 72) that holds a connecting portion (intermediate connecting portion) (FIG. 1, 25) extending from a core crimping portion (FIG. 1, 24) to a cover crimping portion (FIG. 1, 26) of an electric wire with a terminal (FIG. 1, 10) (Description: paragraphs 5, 6 and 7); 
and a coating unit (FIG. 5; 50, 70) that applies a resin (FIG. 9, L) to the connecting portion (FIG. 5; 25, P1) held by the holding unit (FIG. 9, 72), and integrally covers the connecting portion (FIG. 9, 10B) and a core wire (FIG. 4, Q1) of an electric wire (FIG. 4, 12) by the resin (L) (25 lies between FIG. 6, 26 and FIG. 9, 24), wherein the holding unit (FIG. 9, 72) has a pair of pressing portions (FIG. 9, see notation) having a plate shape (FIG. 8, 70) that are brought into contact (FIG. 9, see notation) with outer side surfaces (FIG. 9, see notation) of a pair of side wall portions (FIG. 9, see notation) that the connecting portion (FIG. 9, 25) has, and hold the connecting portion (FIG. 9, see notation).
[AltContent: arrow][AltContent: textbox (sidewall portion )][AltContent: arrow][AltContent: arrow][AltContent: textbox (in contact with 10B )][AltContent: arrow][AltContent: textbox (pressing portion )][AltContent: textbox (pressing portion )][AltContent: arrow][AltContent: textbox (plate shape)]
    PNG
    media_image1.png
    589
    720
    media_image1.png
    Greyscale


Claim(s) 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takeatsu et al (JP 2015153716).
With respect to Claim 1:
Takeatsu discloses a coating apparatus (FIG. 5; 90, 92, 94, 98) and (FIG. 7, 200) comprising: 
a holding unit (FIG. 37; 220, 3210) that holds a connecting portion (FIG. 4, 25) extending from a core crimping portion (FIG. 4, 24) to a cover crimping portion (FIG. 4, 26) of an electric wire with a terminal (FIG. 1, 10B); 
and a coating unit (FIG. 5; 92, 94, 98) that applies a resin (FIG. 15, L) to the connecting portion (anticorrosion target region) (FIG. 15, 25) held by the holding unit (FIG. 15, 220), and integrally covers the connecting portion (FIG. 5, 25) and a core wire (FIG. 5, Q1) of an electric wire by the resin (L), 
wherein the holding unit (FIG. 37, (FIG. 37; 220, 3210, 3214) has a pair of pressing portions (FIG. 37; 3217, 3218) having a plate shape (FIG. 37, see notation) that are brought into contact with outer side surfaces (FIG. 15, see notation) of a pair of side wall portions (FIG. 15, 25b) that the connecting portion (FIG. 15, 25) has, and hold the connecting portion (FIG. 37, 3217) (Description, sheet 14 of 43, lines 4-15).
[AltContent: arrow][AltContent: textbox (sidewall portion )][AltContent: textbox (outside surface )][AltContent: arrow][AltContent: arrow][AltContent: textbox (plate shape )]
    PNG
    media_image2.png
    179
    321
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    222
    341
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831